DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020, 7/15/2021, 2/17/2022 and 5/13/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-9 , 11-17 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al US Patent Application 2007/0188258 (of record). 
Ohno et al discloses a transition circuit  comprising a first transmission 8 being a planar transmission line comprising an open stub 5 (i.e.  a coupling section ) and being disposed on a dielectric substrate 1 and waveguide 6 (i.e.  a second transmission line); wherein the substrate comprises or is provided with  conductor pattern 3 (i.e. a periodic or quasi-periodic structure)  is arranged in the substrate such as to be disposed along at least part of the first transmission line and to partly surround the open stub wherein the arrangement further comprises a  ground  conductor 2 on which the substrate  is arranged , and wherein the  conductor pattern being, or comprising, elements at least some of which being so arranged and having such shapes and/or dimensions, and being located at such a distance from first transmission line and/or the coupling section that EM energy, RF power, can be coupled between the first transmission line and the     conductor pattern  (paragraph [0036-0040]) , the transition between the open stub and the  conductor pattern  is  contactless without any galvanic contact. (figure 5) (per claim 1) 
  	The  substrate being adapted for reception of the waveguide 6 perpendicularly with respect to the planar transition circuit  and at a slight distance therefrom, said distance comprising a gap of less than  /4,   being the operating frequency of the transition structure, allowing EM energy, RF power, to be coupled between the first transmission line , via the  open stub  and the conductor pattern  and the waveguide. (per claim 14) 
	  With regards to claims 2 and 15,  the conductor pattern is etched in the substrate. (paragraph [0107]) 
  	With regards to claims 3 and 16,  the conductor pattern comprises mushrooms or similar, that wherein the mushrooms comprise thin, flat elements with a square shaped, rectangular, circular, elliptic or any other appropriate cross-sectional shape, disposed in an upper portion of the  and  through holes 4 going through the substrate to the ground conductor.   (paragraph [0038])
  	With regards to claims 4 and 17, the  conductor patterns are so arranged that the pattern  most close to the open stub are disposed at a slight distance from the open stub in the longitudinal direction of the first transmission line on the opposite side to the location where the open stub is close to the first transmission line, said distance scalably depending on the wavelength at the operating frequency.   (paragraph [0103]) 
  	With regards to claims  6 and 19,  the conductor patterns are arranged in transversal and longitudinal rows extending transversally to the extension of the first transmission line and longitudinally on either side along part of the first transmission line ,at least in the region where it is close to the open stub, respectively.
	  With regards to claim 7,  wherein  at least one, first, transversal row of conductor pattern is disposed closest to the open stub. 
  With regards  to claims 8 and 22, the transition circuit   comprises two or more transversal rows  of  conductor patterns being arranged substantially in parallel to said first row, further away from the open stub.  
  With regards to claims 9 and 23,  the transition circuit   comprises two or more longitudinal rows so disposed that said longitudinal rows are disposed symmetrically on each side of and in parallel to the first transmission line.
 	With regards to claims  11 and 20, the first transmission line comprises a microstrip line  or a coplanar waveguide. (paragraph [0035] or [0076]) 
 	With regards to claims 12 and  21, the open stub is adapted to couple the signal from the first transmission line to, at least via the closest pattern of the conductor  pattern to  waveguide 6 (i.e.  a second transmission line) , and  wherein the pattern forming the conductor patter are disposed with respect to one another and have dimensions adapted for a specific, selected, frequency band, blocking all other modes. (paragraph [0060] -[0061]) 
 With regard to claim 13,   the transition circuit  comprises a high frequency transition arrangement. (paragraph [0012]) 


Allowable Subject Matter
Claims 29-34 allowed.
Claims 5, 10, 18 and  24-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:    With regards to claims 29-34, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the common transition layer of the common transition layer structure on a side opposite to a side adapted to face the common substrate layer  comprises a high impedance or AMC surface, arranged such that there will be a narrow gap between the high impedance or AMC surface region  and an opposing surface of the radiating element layer  in an assembled state of the packaged structure , which side  comprises a plurality of corresponding, for each transition structure, ridge gap waveguides , that wherein the radiating element layer comprises a plurality of radiating elements comprising slot antennas , one for each transition structure and corresponding ridge gap waveguide, and wherein the common substrate layer further comprises one or more circuit arrangements to which the first transmission lines  are connected, and wherein adjacent first transmission lines, and corresponding slot antennas  in the radiating element layer are located at a distance of about 0.6  or less from each other respectively,  being the wavelength at the operating frequency of the transmitting and/or receiving arrangement.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 24, 2022
/K.E.G/Examiner, Art Unit 2843    

/Stephen E. Jones/Primary Examiner, Art Unit 2843